Citation Nr: 1444919	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for status post tear, right pectoralis major (Muscle Group III). 

2.  Entitlement to an initial rating in excess of 0 percent for status post partial tear, right rectis femoris (Muscle Group XIV). 

3.  Entitlement to an initial rating in excess of 0 percent for thoracic strain.

4.  Entitlement to an initial rating in excess of 0 percent for neck strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2004 to February 2007 and March 2011 to December 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO).

Regarding the increased rating claims for thoracic strain and neck strain, the Veteran initiated appeals of these claims but failed to complete the steps necessary to perfect them.  Usually, an issue is ripe for Board review after an appeal is perfected.  See 38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (2013) (the regulations outlining the procedures for appealing unfavorable RO determinations to the Board).  However, after the Veteran submitted his substantive appeal, the RO issued a May 2014 supplemental statement of the case (SSOC) listing the issues of increased ratings for thoracic strain and neck strain.  The Court has held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court explained that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id., at 47.  Accordingly, the Board will treat the claims of increased ratings for thoracic strain and neck strain as having been properly perfected based on the May 2014 SSOC, and the Board thereby accepts jurisdiction over these claims.

In June 2014, the Veteran submitted a statement following the issuance of May 2014 SSOC.  The Veteran's representative has waived RO consideration of this evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA muscle injury examination in January 2014.  The record indicates that he failed to appear.  On the May 2014 SSOC, the RO noted his failure to appear, however, listed the issues incorrectly as increased initial ratings for thoracic strain and neck strain.  The Veteran was never scheduled for a VA examination to assess the current severity of his service-connected thoracic strain and neck strain.

In a June 2014 statement by the Veteran following the May 2014 SSOC, he indicated that he failed to appear to his VA examination due to other obligations, but that he would like to continue his appeal and wished to have his VA examination rescheduled.  The Veteran's representative reiterated this request in a September 2014 appellate brief.  

The Veteran's last VA examination for his muscle injuries, thoracic strain, and neck strain was in March 2007.  Given the intervening time period since the last VA examination, the fact that the Veteran was never scheduled for an contemporaneous examination to address his service-connected thoracic strain and neck strain, and the Veteran's request to reschedule the examination addressing his status post tear, right pectoralis major and status post partial tear, right rectis femoris, the Board finds that new examinations to assess the current severity of these disabilities are warranted. 

The Veteran is advised that a consequence of a failure to report for a VA examination without good cause may be an adverse determination on his claims. See 38 C.F.R. § 3.655(b).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the current level of impairment of his service-connected status post tear, right pectoralis major (Muscle Group III) and status post partial tear, right rectis femoris (Muscle Group XIV).  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to describe the muscle disabilities in light of any complaints and clinical findings as they relate to the cardinal signs and symptoms of muscle disability: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Further, the VA examiner is asked to characterize the severity of the muscle injuries as slight, moderate, moderately severe, or severe.

2.  The AOJ should also arrange for an appropriate examination to determine the current severity of the Veteran's service-connected thoracic strain and neck strain disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail (and should include range of motion studies, to include notation of any additional limitations due to factors such as pain, use, etc.)  The findings should also describe whether any neurological manifestations or radiculopathy is present.

3.  After the development has been completed, the AOJ should readjudicate the claims.  If any remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



